Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered and the claims 1-14 and 16-21 are considered below. 
EXAMINER’S AMENDMENT
A conversation with Dicran Halajian on 05/11/2022 to discuss new art, independent claims 1, 14, 18 that belong to the elected embodiment of Figure 6, the withdrawn claims (non-elected claims that belong to the non-elected embodiment), and examiner’s amendments based on the claim set, filed on 04/25/2022.  Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
The last two line of Claim 1 has been amended to:
--…, 
wherein the one side portion has a different shape than the another side portion, such that the first side portion extends from the central point to a first end point of the at least one coupling recess and the second side portion extends from the central point to a second end point of the at least one coupling recess, the first end point being nearer to the treater than the second end point, and wherein the one side portion is the first side portion and the another side portion is the second side portion.—
Claims 3-8, 10, 15-17, 20-21 have been cancelled.
The last two line of Claim 14 has been amended to:
-- …, 
wherein the one side portion has a different shape than the another side portion, such that the first side portion extends from the central point to a first end point of the at least one coupling recess and the second side portion extends from the central point to a second end point of the at least one coupling recess, the first end point being nearer to the treater than the second end point, and wherein the one side portion is the first side portion and the another side portion is the second side portion.—
The last two line of Claim 18 has been amended to:
-- …, 
wherein the one side portion has a different shape than the another side portion, such that the first side portion extends from the central point to a first end point of the at least one coupling recess and the second side portion extends from the central point to a second end point of the at least one coupling recess, the first end point being nearer to the treater than the second end point, and wherein the one side portion is the first side portion and the another side portion is the second side portion.—

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-2, 9, 11-14, 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: an independent Claims 1, 14, 18 are free of the prior art because the prior art does not teach or suggest the feature of an attachment for a personal care device including a coupler having a shaft, wherein the shaft has at least one coupling recess for coupling and receiving a spring of the personal care device, wherein the at least one coupling recess has first and second side portions on opposite side of a central point, wherein the first and second side portions are different shape such that the first side portion extends from the central point to a first end point of the at least one coupling recess and the second side portion extends from the central point to a second end point of the at least one coupling recess, the first end point being nearer to the treater than the second end point (emphasis added), with other limitations, as set forth in claims 1, 14, and 18.
See the closest art, Kart (US 2005/0273951, art of record) shows an attachment between a toothbrush and its handle, wherein the attachment has a coupler (screw shaft) including first and second portions on opposite side of a central point (see the final office action, 03/07/2022, for details), but Kart fails to show followings: 
1. the screw shaft (coupler) configured to receiving a spring; 
2. wherein the first and second side portions are different shape;
3. one of the first and second portion sides being engaged the spring;
4. the first side portion extends from the central point to a first end point of the at least one coupling recess and the second side portion extends from the central point to a second end point of the at least one coupling recess, the first end point being nearer to the treater than the second end point.
Fitzpatrick (US 1315107, art of record) shows a coupler (screw shaft) configured to receive a spring detent, but Fitzpatrick fails to show limitations as stated in the limitations 2 and 4 above.
Aldridge (US 5098241) shows a coupler (screw shaft) configured to receive a spring (30, Figure 1), but Aldridge fails to show limitations as stated in the limitations 2 and 4 above.
Hansen (US 4700926) shows a coupler (Figures 1-3) including a recess (5) having first and second side portions (5a, 5b) extending from a central point (a point between the two walls 5a, 5b) for receiving a spring (18), but Hasen fails to show a limitation as stated in the limitation 4 above.
Wing (US 3698747) shows a coupler (Figures 1-7) including a recess (33, 37) having first and second side portions (33, 37) extending from a central point (a point between the recesses 33, 37) for receiving a spring (11), but Wing fails to show a central point in the recess and a limitation as stated in the limitation 4 above.
Based on the closest art above, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 1, 14, 18.
The restriction requirement of the linked inventions of claim 1 as set forth in the office action mailed on 12/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 2 is no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claims see the previous office action mailed on 12/11/2020.   Accordingly, claim 2 is also allowed because it is considered to contain allowable subject matter due to its dependency on claim 1.
The withdrawn claims 3-8, 10, 16-17, 20 have not been considered and cancelled by Applicant because they belong to the non-elected embodiment or species.
Thus, Claims 2, 9, 11-13, 19 are considered to contain allowable subject matter due to their dependency on claims 1, 14, 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        5/16/2022